UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6783



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STANLEY HOBEREK,

                                             Defendant - Appellant.




Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-13, CA-00-184-5)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Hoberek, Appellant Pro Se.  Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Hoberek seeks to appeal the district court’s order

dismissing his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2002).   Appellant’s   case   was   referred   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).        The magistrate judge

recommended that relief be denied and advised Appellant that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.   Appellant raised one objection to the magistrate

judge’s report, and challenged the recommendation of dismissal of

his claim based upon Apprendi v. New Jersey, 530 U.S. 466 (2000).

However, despite the warning, Appellant failed to object to the

magistrate judge’s recommendation on the remaining claims.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.        See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review of

the remaining non-Apprendi claims by failing to file objections

after receiving proper notice.      We dismiss the appeal as to the

Apprendi claim based upon the reasoning of the district court.

United States v. Hoberek, Nos. CR-99-13; CA-00-184-5 (N.D.W. Va.

Apr. 11, 2002). We accordingly deny a certificate of appealability


                                    2
and dismiss the appeal. We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      3